DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn following the applicant’s amendment to par.0001 of the specification.
The objections to claims 133-138 and 140-145 are withdrawn following the applicant’s amendments to claims 133, 135, 140, and 142, and the cancelation of claims 137 and 138.
The rejection of claims 134, 136, 138, 141, 143, and 145 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn following the applicant’s amendments to claims 134, 136, 141, and 143, and the cancelation of claims 138 and 145.
The rejection of claims 132 and 139 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,673,065 is withdrawn following the applicant’s amendments to the claims.
The rejection of claims 133-138 and 140-145 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,673,065 in view of Hu et al. (“Graphene-modified LiFePO4 cathode for lithium ion battery beyond theoretical capacity”) is withdrawn following the applicant’s amendments to claims 132 and 139, and the cancelation of claims 137, 138, 144, and 145.
The rejection of claim 132 under 35 U.S.C. 102(a)(1) as being anticipated by Legrouri et al. (“Preparation and Thermal Properties of a Series of Mixed Calcium-Cobalt Phosphates”) is withdrawn following the applicant’s amendment to the claim.

The rejection of claims 132 and 139 under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2010/0323231) is withdrawn following the applicant’s amendments to the claims.
The rejection of claims 133-136 and 140-143 under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2010/0323231) as applied to claims 132 and 139 above, and further in view of Hu et al. (“Graphene-modified LiFePO4 cathode for lithium ion battery beyond theoretical capacity”) is withdrawn following the applicant’s amendments to claims 132 and 139, and the cancelation of claims 137, 138, 144, and 145.
Doe et al. (US 2012/0219859) teach MgNi2(PO4)2(par.0152).
Liu et al. (US 2007/0207385) teach a compound of formula A3xM12y(PO4)3, wherein x is greater than 0 and less than or equal to 1.2, and y is less than or equal to 1.2 and less than or equal to 1.8 (abstract). A may be Mg, and M1 may be Ni, Al, or Sn (par.0030).
	However, Doe et al. and Liu et al. fail to teach the energy storage composition in claim 132 and the battery in claim 139.
	There are no prior art teachings that would motivate one of ordinary skill to modify Doe et al or Liu et al. to obtain the energy storage composition in claim 132 and the battery in claim 139 of the instant application.
	Therefore, claims 132-136 and 139-143 are allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANCA EOFF/Primary Examiner, Art Unit 1722